DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites “wherein the first cover sleeve is sized and shaped to surround at least a majority of the first flap and at least a majority of the second flap, and the second cover sleeve comprises two external surfaces…” and this is unclear as claim 21 from which this claim depends recites a first cover sleeve as claimed and additionally 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-18, 21, 23-26 and 28-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,667,951 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the instant application recite the same basic structure with a permutation of similar elements throughout as set forth below.
Regarding claim 16, the patent teaches an eye mask comprising a strap (claim 1, a head securement), a heating core (claim 1, a heating core) comprising a first flap (claim 1, dual eye regions….each eye region configured to be a flap), wherein the first flap comprises electrically resistant wiring (claim 1, two electrical resistant sources), a power source (claim 2, a battery power source, a rechargeable battery power source, an inductive power supply, or a combination thereof), a controller (claim 2, a power controller) that, when in use, regulates power from the power source to the electrically 
Regarding claim 17, the patent teaches (wherein the heating core comprises a second flap (claim 1, dual eye regions….each eye region configured to be a flap), the second flap mimicking the shape of the first flap (claim 1, the dual eye regions being symmetrical), wherein the second flap is at least partially detached from the heating core such so that the first flap can be positioned either against or away from an eye of a user independent of the first flap and independent of the heating core (claim 1, each flap secured to the heating core along at least one side of the flap, each flap being configured to move outwardly and away from the eye region into an open position).
Regarding claim 18, the patent teaches wherein each of the first and second flaps is secured along a perimeter edge of each flap to the heating core (claim 1, each flap is secured to the heating core along at least one side of the flap).
Regarding claim 20, the patent teaches wherein the power source comprises a battery, a rechargeable battery, an inductive power supply, or a combination thereof (claim 2).
Regarding claim 21, the patent teaches wherein the heating core comprises a second flap (claim 1, dual eye regions….each eye region configured to be a flap), the second flap mimicking the shape of the first flap (claim 1, the dual eye regions being symmetrical), but not specifically wherein the eye mask comprises a second cover sleeve sized and shaped to surround at least a majority of the second flap.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a second cover sleeve, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 23, the patent teaches wherein the first cover sleeve and the first flap are detachable and reattachable to each other (claim 1, at least one cover sleeve configured to slide on and off one of the flaps).
Regarding claim 24, the patent teaches a treatment device comprising a power source (claim 2, a battery power source, a rechargeable battery power source, an inductive power supply, or a combination thereof), a strap (claim 1, a head securement), a heating core (claim 1, a heating core), and a first cover sleeve (claim 1, at least one cover sleeve), wherein the heating core comprises a first flap and a second flap (claim 
Regarding claim 25, the patent teaches wherein the first cover sleeve has two external surface, the first external surface comprising a first material and the second external surface comprising a second material, the first material and second material 
Regarding claim 26, the patent teaches wherein the first cover sleeve is sized and shaped to surround a majority of each of the first and second flaps of the heating core (claim 1, the cover sleeve configured to slide on and off of one of the flaps, it is noted that since the flaps are symmetrical, the first cover sleeve will fit both the first and second flaps).
Regarding claim 28, the patent does not specifically teach, wherein the second external surface of the first cover sleeve comprises a terrycloth knap, another moisture retaining material, or both.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a terrycloth knap, another moisture retaining material, or both, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of design choice.
Regarding claim 29, the patent teaches a system for providing heat, moisture, or both to the eye region of a person, the system comprising a power source (claim 2, a battery power source, a rechargeable battery power source, an inductive power supply, or a combination thereof), a heating core (claim 1, a heating core), herein the heating core comprise a pair of flaps (claim 1, dual eye regions….each eye region configured to be a flap), each of the flaps containing a heating element (claim 1, two resistance heat sources, wherein an electrical resistance heat source…is positioned within each flap), wherein, when in use, the heating elements receive power from the power source (claim 
Regarding claim 30, the patent teaches a first detachable cover sleeve (claim 1, at least one cover sleeve, the cover sleeve configured to slide on and off of the flaps), wherein the first detachable cover sleeve is sized and shaped to surround a majority of at least a first flap of the pair of flaps of the heating core (claim 1, at least one cover sleeve, the cover sleeve configured to slide on and off of the flaps).
Regarding claim 31, the patent teaches a first detachable cover sleeve (claim 1, at least one cover sleeve, the cover sleeve configured to slide on and off of the flaps), wherein the first detachable cover sleeve is sized and shaped to surround a majority of each of the first flap and the second flap of the pair of flaps of the heating core (claim 1, at least one cover sleeve, the cover sleeve configured to slide on and off of the flaps, , it is noted that since the flaps are symmetrical, the first cover sleeve will fit both the first and second flaps).
Regarding claims 32, 33 and 35, the patent teaches wherein the first detachable cover sleeve comprises two external surfaces (claim 1, the cover sleeve 
Regarding claim 34, the patent teaches wherein the power source comprises a battery, a rechargeable battery, an inductive power supply, or a combination thereof (claim 2).
Regarding claim 36, the patent does not specifically teach a second cover sleeve, and the second cover sleeve and the second flap are detachable and reattachable to each other.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a second cover sleeve as claimed, since it has been held that mere duplication of the essential working parts (here the first cover sleeve) of a device involves only routine skill in the art.
Regarding claim 37, the patent does not specifically teach a second cover sleeve, the second cover sleeve comprising two external surfaces, the first external surface comprising a surface comprising cloth or other fabric and the second external surface different from the first external surface.  It would have been obvious to one 
Regarding claim 38, the patent teaches wherein the first cover sleeve is sized and shaped to surround at least a majority of the second flap (claim 1, at least one cover sleeve, the cover sleeve configured to slide on and off of the flaps, it is noted that since the flaps are symmetrical, the first cover sleeve will fit both the first and second flaps).
Regarding claim 39, the patent teaches wherein the first cover sleeve is independently detachable and reattachable to the first flap and to the second flap (claim 1, at least one cover sleeve, the cover sleeve configured to slide on and off of the flaps, it is noted that since the flaps are symmetrical, the first cover sleeve will fit both the first and second flaps).
Regarding claim 40, the patent teaches wherein the first cover sleeve is sized and shaped to surround at least a majority of the first flap and the second flap (claim 1, at least one cover sleeve, the cover sleeve configured to slide on and off of the flaps, it is noted that since the flaps are symmetrical, the first cover sleeve will fit both the first and second flaps), but not wherein the second cover sleeve comprises two external surfaces, the first external surface comprising a surface comprising cloth or other fabric, and the second external surface different from the first external surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a second cover sleeve as claimed, since it has been 
Regarding claim 41, the patent does not specifically teach wherein the eye mask comprises a second cover sleeve sized and shaped to surround at least a majority of the second flap.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a second cover sleeve, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794